Citation Nr: 9911521	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-12 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for left leg lymphatic 
and venous changes with swelling, to include as secondary to 
residuals of a punji stick wound.

2.	Entitlement to an increased evaluation for a residual 
wound of the left leg with peroneal nerve injury and loss of 
dorsiflexion, currently rated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1989 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois. 

The BVA, in January 1997, remanded this case to the RO for 
further development, and following the attempted 
accomplishment of the requested development, the case was 
returned to the Board for appellate review.

In December 1996, the veteran appears to have raised the 
issue of entitlement to service connection for a back 
disorder secondary to service-connected residuals of a punji 
stick wound.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, it is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.	The veteran's left leg lymphatic and venous changes with 
swelling are secondary to punji stick wound residuals.
	
2.	A residual wound of the left leg with peroneal nerve 
injury and loss of dorsiflexion is not productive of more 
than severe, incomplete paralysis of the musculocutaneous 
(superficial peroneal) nerve. 


CONCLUSIONS OF LAW

1.	Left leg lymphatic and venous changes with swelling were 
not incurred in active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).

2.	Left leg lymphatic and venous changes with swelling are 
secondary to residuals of a punji stick wound.  38 C.F.R. § 
3.310(a) (1998).
	
3.	The schedular criteria for an evaluation in excess of 20 
percent for a residual wound of the left leg with peroneal 
nerve injury and loss of dorsiflexion are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8522 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented 
claims which are not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
those claims.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed. 


I.  Service Connection

Service medical records are silent as to any complaints or 
findings pertaining to left leg lymphatic changes, venous 
changes or swelling.  These records do show that, in May 
1967, the veteran incurred an open punji stick wound of the 
left leg with sensory nerve injury of the left first toe.  No 
vascular damage was noted.  The diagnosis was punji stick 
wound of the left leg with minor nerve injury and no artery 
injury. 

Post service, in September 1994 private treatment records 
from Stephen P. Striegel, M.D., the veteran was reported to 
have developed swelling in the left lower extremity versus 
the right lower extremity when standing or sitting. 

VA examination in May 1997 reported that the veteran had 
problems with bilateral venous stasis discoloration.  The 
veteran also reported recurrent swelling of the left lower 
leg which had occurred over the past 10 to 12 years.  
Physical examination revealed hair loss in the lower one-
third of the leg, and hyperpigmentation extended to the lower 
two-thirds of the leg.  This was noted to be above the level 
of the stab wound injury.  No varicose veins were present.  
Arterial studies and physical examination showed no lower 
extremity arterial deficits.  Venous stasis changes extended 
to well above the site of injury bilaterally, and hence, the 
examiner found that these changes were not related to injury.  
Still, in light of the unilateral presentation of recurrent 
swelling, the examiner found that the swelling was most 
likely from the injury and subsequent impairment of lymphatic 
and/or venous drainage from his lower leg.  


Analysis

a.  Direct Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Additionally, if a 
condition noted during service is not determined to be 
chronic, then generally a continuity of symptomatology after 
service is required for service connection.  Id. 

In the current case, although the service medical records 
show that the veteran incurred an open punji stick wound of 
the left leg, there is no indication that the veteran was 
treated for either left leg lymphatic changes, venous changes 
or swelling.  In reviewing the post-service medical evidence 
on file, the Board finds no indication of either left leg 
lymphatic changes, venous changes or swelling until many 
years after service, and there is no medical evidence of a 
nexus between either any current left leg lymphatic changes, 
venous changes and/or swelling and service.  In consideration 
of all the evidence of record, the Board finds the 
preponderance of the evidence is against the claim for 
service connection on a direct basis.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

b.  Secondary Service Connection:

Disability which is proximately due to or the result of a 
service-connected disease or injury may also be service 
connected.  38 C.F.R. § 3.310.  When a nonservice-connected 
disability is aggravated as a result of a service-connected 
condition, such veteran will be compensated for the degree, 
but only that degree, over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In this case, the Board finds that the evidence of record 
provides a basis upon which to grant service connection for 
left leg lymphatic and venous changes with swelling secondary 
to his service-connected residuals of a punji stick wound.  
In this respect, the Board observes that September 1994 
private treatment records from Stephen P. Striegel, M.D., 
show that the veteran developed unilateral swelling in the 
left lower extremity versus the right lower extremity when 
standing or sitting.  Further, on VA examination in May 1997, 
the veteran was found to have unilateral, recurrent swelling 
which was opined to be most likely from injury and subsequent 
impairment of lymphatic and/or venous drainage from his lower 
leg.  Based on the foregoing, as the veteran has swelling and 
lymphatic and/or venous drainage that have been linked to his 
service-connected left leg injury, the Board finds that the 
preponderance of the evidence supports a grant of service 
connection for left leg lymphatic and venous changes with 
swelling secondary to residuals of a punji stick wound.  
Accordingly, service connection for left leg lymphatic and 
venous changes with swelling secondary to residuals of a 
punji stick wound, is granted.

II.  Increased Rating

Factual Background

On VA examination in July 1989, the veteran reported that a 
punji stake penetrated his external left calf, exiting on the 
medial aspect of the calf.  He indicated that for several 
years there was swelling over the wound which caused intense 
pain and paresthesia radiating to his toes.  He reportedly 
could not walk without stubbing his toes, describing a 
partial footdrop.  He was aware of weak left dorsiflexion as 
compared to the right.  Long periods of standing were 
reportedly impossible because of increased pain.  He 
indicated that he could not do a job that required any 
walking due to the left leg.  The veteran described an 
entirely sedentary daily routine over the prior three years.  
On neurological examination, there was noted to be a healed 
scar over the lateral left calf.  Footdrop on the left was 
noted to be 3/5 as compared to the right.  Dorsiflexion was 
normal.  A Tinel sign was noted over the left calf.  There 
was sensory deficit to pin prick and light touch over the 
dorsum of the left foot and lateral border of the foot to 
external malleolus.  There was no paralysis of inversion or 
eversion of the foot.  He did walk with a slight foot drop.  
He could only partially walk on his left heal.  Otherwise 
cranial nerves, motor power, sensory examination, cerebral 
system, gait, station, and Romberg sign were normal.  The 
diagnosis was residual of punji stick wound of the left leg 
with peroneal nerve injury, partial loss of dorsiflexion and 
sensory deficits of the left foot.

VA examination of March 1991 reported that the veteran 
complained of increasing pain from his service-connected 
residuals of a punji injury in the left leg with peroneal 
nerve damage.  He had lost no time from work in the previous 
six months.  On examination, his posture and gait were noted 
to be normal.  He had a very minimal limp, favoring the left 
lower extremity.  The size, contour and muscular developments 
were normal.  He had two healed wounds over the lower left 
leg, one lateral about 11 centimeters, the other one on the 
posterior left, approximately 7 to 8 centimeters.  There was 
some puffiness at the mid-portion of the lateral wound, but 
the examiner indicated that he was unable to definitely 
detect a myocele.  There was tenderness in this wound, but 
not posteriorly.  He had full range of motion at the left 
knee.  He could rise up on the toes of the left foot, but not 
quite as well as on the right.  The veteran had more 
difficulty in rising and walking on the heels of the left 
foot.  He was able to bring  his foot up into a neutral 
position.  The veteran could not dorsiflex beyond the neutral 
point, but he could plantar flex about 30 degrees.  External 
rotation did not exist.  He had some minimal internal 
rotation.  He showed moderate weakness of plantar flexion.  
He appeared to have more strength in the dorsiflexion of the 
left foot.  The diagnosis was symptomatic, partial residuals 
of punji stick injury with nerve damage. 

On VA neurological evaluation, dated in March 1991, the 
veteran stated that he continued to have pain in the peroneal 
distribution on the left parathesias of the dorsum of the 
left foot without motor paralysis.  The veteran was reported 
to have a positive Tinel's sign over the lower third of the 
left leg.  There was a 3 and 1/4 inch scar mid-lateral on the 
left leg.  There was markedly diminished left dorsiflexion of 
2 and 3/5 as compared to the right, sensory deficits to pin 
prick and light touch on the dorsum of the left foot.  There 
was a 4/5 weakness of eversion of the left foot.  He had an 
absent left ankle jerk.  Otherwise there were no 
abnormalities of cranial nerves, motor power, cerebral 
system, posterior columns, diadochokinesis or stereognosis, 
gait, station, or Romberg sign.  The diagnosis was left 
anterior peroneal nerve palsy, secondary to punji stick 
wound, manifested by partial loss of dorsiflexion on the left 
and sensory deficits in sensory branches of the left anterior 
peroneal nerve of the left foot.

VA examination of July 1994 indicated that the veteran 
reported that in the last six or seven months he occasionally 
had a "charley horse" in the left leg, sometimes during the 
day and night.  There was a slight limp on the left leg.  He 
could tiptoe, but said there was definite discomfort on the 
anterolateral part of the distal part of the foot.  Heel walk 
was okay.  He could squat fully, but said there was a feeling 
of tightness on the distal left lower leg.  He had a 3 and 
1/8 inches scar at the lateral side of the distal third of 
the left lower leg.  Over the scar, more on the lateral part, 
there was an area of hypersensitivity to touch and pinprick 
and that area covered approximately 3 inches by 4 and 1/2 
inches.  Sometimes, the veteran indicated that when the scar 
was touched he could feel it right down to his big toe.  
There was also a scar on the posterior side of the distal 
third, about 3 inches from the ankle of the lower leg and it 
measured about 2 and 1/4 inches.  These two scars were well 
healed and asymptomatic.  There was no Homan's sign.  He had 
good dorsalis pedis pulses bilaterally.  There was a 
decreased range of motion of the left ankle.  There was no 
drawer's or lateral instability.  The supination was only 30 
degrees on the left, compared to 30 degrees on the right.  
The pronation was 20 degrees on the left compared to 30 
degrees on the right.  The dorsiflexion was decreased at 15 
degrees, compared with 25 degrees on the right and plantar 
extension was also 15 degrees on the left, compared with 25 
degrees on the right.  An x-ray study showed minimal 
questionable chondrocalcinosis of the left ankle.  The 
diagnosis was residual of a left leg punji stick wound with 
peroneal neuropathy manifested by increased sensitivity at 
the anterolateral part that radiated down to the big toe; 
decreased ankle motion secondary to the peroneal neuropathy; 
and complaints of left "charley horses" for the last six or 
seven months, or left muscle spasm. 

In a November 1995 private treatment record from George W. 
Carr, M.D., the veteran reported pain radiating down from his 
back to his left leg.  Deep tendon reflexes were noted to be 
2+ in the knees and ankles.  In a December 1996 private 
medical statement, Dr. Carr indicated that the veteran had 
problems with back and left leg pain due to a war injury in 
1967.

On VA feet examination in March 1997, the veteran stated that 
he had mild chronic pain in the left leg since his injury in 
the service.  The veteran noted a significant increase in 
cramping and sharp pains in the posterior calf which were 
brought on by walking approximately one half a block.  
Resting dissipated the pain and then he was able to walk 
again.  The veteran indicated that he was previously very 
active and participated in athletic activities including 
softball up until approximately 1986.  He reported tingling 
in the dorsal aspect of his left foot in the first web space 
which was brought on by palpation of the anterior scar over 
his lower leg.  He also noted onset of discoloration of the 
left leg and foot which had started approximately three years 
previously, and was at first unilateral, but had become 
bilateral.  He denied cramping pains in his buttocks or 
thigh, rest pain type symptoms, and weakness in his left 
lower extremity.  He noted rare left hip and knee pain, and 
occasional low back pain.  The veteran denied similar 
cramping pains, weakness, numbness or tingling in the right 
lower extremity.

On examination, the left lower extremity showed evidence of a 
well-healed scar over the lower lateral aspect of the calf.  
The calf was soft and nontender without evidence of atrophy.  
There were skin changes consistent with chronic stasis 
dermatitis, bilaterally.  Strength revealed 4+ over 5 
strength in the ankle dorsiflexion, plantar flexion, and 
extensor hallucis longus.  Knee strength was 5/5 in the knee 
flexion and extension.  Ankle inversion and eversion had 4+ 
over 5 strength.  Sensory examination revealed decreased 
sensation on the medial and  lateral ankle and foot, and in 
the first web space.  The veteran's strength in toe and heel 
walking appeared weak on the left compared to the right.  The 
left ankle range of motion included dorsiflexion to -10 
degrees and planter flexion to 20 degrees.  Subtalar motion 
revealed approximately 5 degrees of inversion and eversion.  
Dorsalis pedis and posterior tibial pulses were 2+ on the 
left foot.  Ankle range of motion included dorsiflexion to 10 
degrees and plantar flexion to 30 degrees.  Strength was 5/5 
in knee flexion, knee extension, ankle dorsiflexion, plantar 
flexion, and extensor hallucis longus.  Subtalar range of 
motion included 5 degrees of inversion and eversion.  
Dorsalis pedis and posterior tibial pulses were 2+.  
Sensation was intact in the medial and lateral ankle and 
foot, and first web space.  Gait revealed no evidence of foot 
drop bilaterally, and an otherwise normal gait.  There was no 
abnormal heel position.  X-rays revealed no evidence of bony 
abnormalities in the feet or ankles bilaterally.  There was 
evidence of calcified posterior tibial vessel on the left at 
the ankle.  The assessment was post punji stick injury to the 
left foot with evidence of weakness in dorsiflexion 
consistent with peroneal nerve injury.  The veteran's calf 
pain appeared to be possibly related to claudication and 
there were vascular changes bilaterally consistent with 
venous stasis.  The left calf pain did appear to limit his 
functional ability with extended periods of walking, but 
weakness did not limit his gait or ability to ambulate.

Peripheral nerve examination in March 1997 indicated that the 
veteran reported complaints of pain in his calf of a dull 
aching nature if he stood too long and he would then start to 
limp.  The veteran stated that the scar tissue was still 
tender and touching the scar produced shooting pain which 
went into the foot.  He stated that he occasionally awakened 
at night with severe "charlie horses" in the left leg.  The 
veteran indicated that his injury limited somewhat his normal 
activity in that that he needed to occasionally stop and 
rest.  He knew his limitations and was no longer able to 
participate in sports as he did before.  As far as his work 
was concerned, he needed to sit and rest every once in a 
while.

Neurological examination revealed that the veteran could 
stand without difficulty and walk with a very slight limp 
favoring the left lower extremity.  Motor examination 
disclosed a very slight weakness of left foot dorsiflexion, 
but not of the left great toe.  Examination of the skin 
revealed a well-healed linear incision in the lower half of 
the left lower leg.  When the scar was touched gently it 
produced a sharp pain down into the foot which was an example 
of a Tinel's sign.  There was no atrophy of the tibialis 
anticus muscle and volume of the extensor digitorum brevis 
muscle on the left was comparable to that on the right.  
Tendon reflexes measured 1-2+ at the knee and 1-2+ at the 
ankle.  They were symmetrical and equal.  Sensory examination 
disclosed a hip algesia in stocking distribution just above 
the left ankle all the way down to include all areas of the 
foot.  It did not follow the anatomical distribution of the 
branches of the peroneal nerve, but included territory of the 
posterior tibial nerve as well.  The examiner diagnosed a 
very slight weakness of dorsiflexion on the left foot and 
tender scar in the left lower calf which was probably the 
result of aberrant regeneration of sensory nerve fibers; 
Tinel's sign was also indicative of perhaps a neuroma in the 
scar.  The examiner concluded that the veteran's injury 
impaired his ability to perform in a normal manner, but also 
indicated the veteran had compensated well for his injury.  
He stated that the veteran injury seemed to be causing him 
little disability at that time, although some of his 
activities had been limited voluntarily because of his 
awareness of what the scarred tissue would do if placed under 
great distress. 

On examination of the veteran's arteries and veins in May 
1997, the appellant was reported to have had problems with 
his left leg since he was stabbed with a punji stick in 1967.  
The veteran reported problems with aching pain after walking 
for approximately 20 minutes or running greater than 1.5 
"minutes."  He stated that after he ran this length of 
time, his leg felt like giving out from the pain and 
cramping.  He also reported recurrent "charlie horses" in 
his lower calf which occurred variably from a few times per 
week to a few times per month.  When the "charlie horses" 
came on, they usually were when he was sleeping at night and 
woke him.  The veteran was reported to be currently working 
as a correction officer, but was not on his feet for a long 
time and when he stood he did so on his right leg.  His 
supervisors were reported to work with him as to not make him 
stand any longer than he could.  The veteran indicated that 
he could no longer play the sports he enjoyed.  As long as he 
was allowed to rest during his workday, he was okay.  He 
indicated that he would like to return to his work at the 
railroad as a car man, but he could not do it because he 
would need to be on his feet too long.  He also found that it 
was hard to mow his lawn with a push mower because of his leg 
pain.

On physical examination, the veteran's gait was reported to 
show no indication of significant foot drop during normal 
use.  There were two well-healed scars, anteriorly and 
posteriorly, on the left lower leg.  The anterior scar was 
approximately 3.5 inches long and was sensitive to touch.  
Palpation or percussion elicited sharp shooting pain down 
into his foot.  Left ankle range of motion was planter 
flexion to 20 degrees, dorsiflexion to 0 degrees, inversion 
to 5 degrees, and eversion to 5 degrees.  The joint was 
stable and there was no pain with passive range of motion.  
The calf was not palpably tender, but the lower calf was 
indicated by the veteran as the region of his charlie horses.  
Sensation was decreased in a patchy distribution  over the 
majority of the left foot, but prominently in the dorsal 
medial aspect.  Motor strength was good, but not normal at 
(4+/5) with dorsiflexion, inversion and eversion.  There was 
a slight weakness on the left noted with both heel and toe 
walking.  There was no evidence of muscular atrophy.  
Dorsalis pedis and posterior tibial pulses were 2+ and 
bilaterally symmetrical.  There was a negative Homan's sign.  
The diagnoses were status post punji stick injury with 
residual peroneal nerve weakness, and probable neuroma 
formation within the scar.  

In a September 1997 private medical statement, George W. 
Carr, M.D., indicated that the veteran had residuals of a 
punji stick wound to the left/leg.  He was reported to limp 
with it and so with his gait disturbance.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

According to Diagnostic Code 8522, severe incomplete 
paralysis of the musculocutaneous nerve (superficial 
peroneal) warrants a 20 percent evaluation.  A 30 percent 
evaluation is warranted for complete paralysis of the 
musculocutaneous nerve.  38 C.F.R. § 4.124a. 

In the present case, the Board is of the opinion that an 
increased evaluation for the veteran's residuals of a punji 
stick wound is not warranted.  On review of the record, the 
evidence does not reveal that the veteran has severe 
incomplete paralysis of the peroneal nerve.  Indeed, the 
Board finds that the evidence shows the veteran's symptoms 
are limited to severe incomplete paralysis of the peroneal 
nerve.  In this respect, the Board observes that the March 
1997 VA peripheral nerve examiner concluded that the 
veteran's injury (residual of punji stick wound) seemed to be 
causing the veteran little disability at that time.  Further, 
although the May 1997 VA evaluation showed that the veteran's 
ankle range of motion was moderately to severely limited, the 
joint was also reported to be stable with no pain on passive 
range of motion.  There was also noted to be only slight 
weakness on the left observed with both heel and toe walking.  
The veteran showed no signs of muscular atrophy and motor 
strength was good with dorsiflexion, inversion and eversion.  
The Board would further point out that the veteran's gait was 
reported to show no evidence of significant foot drop during 
his normal use.  Moreover, the veteran indicated that he 
could walk for approximately 20 minutes and even run for 1.5 
minutes.  Based on the foregoing evidence, the veteran's 
residuals of a punji stick can only reasonably be considered 
as evidencing severe incomplete paralysis of the peroneal 
nerve.  Accordingly, the Board concludes that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's residuals of a punji stick 
wound. 

In reaching the foregoing decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for left leg lymphatic and venous changes 
with swelling on a direct basis is denied; secondary service 
connection for left leg lymphatic and venous changes with 
swelling is granted. 

An increased evaluation for residual wound of the left leg 
with peroneal nerve injury and loss of dorsiflexion is 
denied.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

